Exhibit 10.1

 

AMENDMENT TO AMENDED EMPLOYMENT LETTER

 

This Amendment to Amended Employment Letter (this “Amendment”) is made as of
April 15, 2016, by and between Rick Shearer (“Employee”) and Emerge Energy
Services GP, LLC (the “Company”).  Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Amended Employment
Letter (as defined below).

 

The parties hereto acknowledge the following facts:

 

1.                                      Employee and Superior Silica Sands LLC,
a subsidiary of the Company, previously entered into an employment letter dated
March 23, 2010, as amended May 17, 2011 (the “SSS Letter”), which was assigned
to the Company in connection with the transfer of Employee’s employment to the
Company effective as of the initial public offering of common units of Emerge
Energy Services LP.

 

2.                                      On May 29, 2013, Employee and the
Company entered into an amended employment letter (the “Amended Employment
Letter”) which amended, restated and replaced the SSS Letter.

 

3.                                      The parties hereto wish to amend certain
terms of the Amended Employment Letter to revise the terms and conditions of
Mr. Shearer’s employment with the Company.

 

In connection therewith, the parties hereto hereby amend the Amended Employment
Letter as follows, effective as of the date hereof:

 

1.                                      The first sentence of the second
paragraph of the Amended Employment Letter is hereby deleted and replaced in its
entirety with the following:

 

“Subject to earlier termination as hereinafter provided, your employment
hereunder will be for a period (the “Employment Period”) commencing on the
Effective Date and ending on December 31, 2020 (the “Initial Termination
Date”).”

 

2.                                      The last sentence of the third paragraph
of the Amended Employment Letter is hereby deleted and replaced in its entirety
with the following:

 

“Effective as of January 1, 2016, your base salary will be reviewed from time to
time in the normal course of business (but not less frequently than annually) by
the Board (as defined below), and shall be increased by the Board in its sole
discretion after giving consideration to base salaries of similarly-situated
chief executive officers.”

 

3.                                      This Amendment shall be and, as of the
date hereof, is hereby incorporated in and forms a part of, the Amended
Employment Letter.

 

4.                                      Except as expressly provided herein, all
terms and conditions of the Amended Employment Letter shall remain in full force
and effect.

 

(Signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

EMERGE ENERGY SERVICES GP, LLC

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

 

Name: Ted Beneski

 

 

Title: Chairman of the Board

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Richard J. Shearer

 

Rick Shearer

 

--------------------------------------------------------------------------------